Citation Nr: 1402060	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to an initial compensable rating for a ganglion cyst of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

(The appeal for an initial compensable rating for the service-connected left wrist disability is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have a right foot disability, right shoulder disability, or right knee disability.


CONCLUSION OF LAW

The Veteran does not have a right foot disability, right shoulder disability, or right knee disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in February 2008, the RO notified the Veteran of the evidence needed to substantiate her claims of service connection for a right foot disability, a right shoulder disability, and a right knee disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  She was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claims, in the February 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded a VA examination to assess the nature and etiology of any right foot disability, right shoulder disability, and right knee disability.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  

In this case, the Veteran has reported that she experiences symptoms of a right foot disability, a right shoulder disability, and a right knee disability (including pain) and she claims that such disabilities are related to right foot, right shoulder, and right knee problems that she experienced in service.  She also contends that some of her claimed disabilities are related to jumping out of aircraft during service.  

Service treatment records dated from May 2004 to August 2006 confirm that the Veteran was treated for right foot, right shoulder, and right knee problems in service (including pain in all of these joints, a stress fracture of the foot, and a shoulder strain).  Also, her DD Form 214 indicates that she received the Parachutist Badge. She is competent to report symptoms of right foot, right shoulder, and right knee disabilities (such as pain), as well as her duties in service.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Moreover, there is nothing to explicitly contradict her reports of symptoms and they are not inconsistent with the evidence of record.  Thus, the Veteran's reports of right foot, right shoulder, and right knee symptoms and her reports of participating in parachute jumps in service are deemed to be credible.  Nevertheless, as explained below, the evidence dated since her claim was received in February 2008 reflects that she does not have any current underlying right foot disability, right shoulder disability, or right knee disability.  

A VA examination was conducted in February 2008 to assess the nature and etiology of any current right foot disability, right shoulder disability, and right knee disability.  The Veteran reported that she experienced pain associated with these joints, that there were daily flare ups of such pain, and that the pain was precipitated/aggravated by various factors.  However, she was reportedly not taking any medications.

Examination revealed that the Veteran's gait was normal and that she did not use any ambulatory aids.  There was no tenderness to palpation of the right foot, right shoulder, and right knee, and there was no pain, weakness, fatigue, palpable swelling, or effusion associated with any of these joints.  Muscle strength associated with the shoulder and knee was normal (5/5), the knee was stable, the foot was normal in appearance, and the foot was normal.  Moreover, all joints exhibited normal ranges of motion (i.e. 180 degrees of shoulder flexion and abduction, 90 degrees of internal and external rotation of the shoulder, 140 degrees of knee flexion, and 0 degrees of knee extension).  X-rays of the right foot, right shoulder, and right knee were all normal.  The clinician who conducted the February 2008 VA examination concluded that the Veteran had a history of a right foot stress fracture, but that the foot was normal during the examination.  Also, there were no substantial clinical findings present to support any specific diagnoses concerning the right shoulder and right knee.
 
In her March 2009 notice of disagreement, the Veteran reported that she received treatment for both shoulders at the VA outpatient clinic in McClellan, California (VAOPC McClellan).  Treatment records from this facility dated since the Veteran's separation from service were requested and received by the agency of original jurisdiction (AOJ).  During a January 2009 VA physical therapy clinic evaluation, the Veteran reported that she had been experiencing intermittent left shoulder pain for one year and that she had injured her shoulders while jumping out of airplanes during military service.  She also indicated that her "right shoulder [was] not as bad as the left."  Thus, she implied that she also experienced right shoulder symptoms.  However, the January 2009 treatment record reflects that she was only referred to physical therapy for left shoulder pain.  Also, the other treatment records from VAOPC McClellan only include references to treatment for left shoulder problems.  

There is otherwise no clinical evidence of any private or VA medical treatment for a right foot disability, a right shoulder disability, or a right knee disability at any time during the claim period.  Although the Veteran has contended that she has such current disabilities, as a lay person, she can only comment as to symptoms and immediately-observable relationships.  She lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to diagnose a specific foot, shoulder, or knee disability or to conclude that her current symptoms are related to any specific disability.  Rather, it would require medical expertise to evaluate her symptoms, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

There is no other evidence of any current right foot disability, right shoulder disability, or right knee disability during the claim period, and neither the Veteran nor her representative have alluded to the existence of any such evidence.  Although a diagnosis is not always necessary to establish service connection, pain without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, the Veteran has reported right foot pain, right shoulder pain, and right knee pain, but underlying disabilities of these specific joints have not been shown by competent evidence.

In light of the lack of evidence of diagnosed disabilities, the weight of the evidence is against a finding of current right foot, right shoulder, or right knee disability.  For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a right knee disability is denied.



REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of her disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence reflects that the Veteran's service-connected left wrist disability may have worsened since her most recent VA examination in February 2010.  In reference to this disability, the Veteran's representative reported in a September 2013 statement that the Veteran's "disability picture ha[d] worsened since [her] last VA examination."  Hence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected left wrist disability is triggered.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of her service-connected ganglion cyst of the left wrist.  All indicated tests and studies shall be conducted.

All relevant evidence of record, including this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

The examiner shall report the nature and severity of all residuals of the Veteran's ganglion cyst of the left wrist, including any orthopedic and neurologic impairment. 

It should be specifically noted whether the cyst or residuals thereof affect motion of the left wrist.  Ranges of left wrist motion shall be reported in degrees.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain and equate the level of impairment caused by all such functional losses to an equivalent level of decreased range of motion, stated in degrees.  

The examiner shall also report the nature and severity of any scars associated with the service-connected left wrist disability, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions regarding the severity of her left wrist disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

2.  The AOJ shall review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

3.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


